Citation Nr: 1221815	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for service connection for coronary artery disease (CAD) as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA), Regional Office (RO) that found that the Veteran had presented new and material evidence to reopen his claim, but that that evidence did not support a grant of service connection for CAD.

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9.15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated." Barnett, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted). 

Although the RO adjudicated the claim on the merits in a December 2007 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has recharacterized the issue as set forth on the title page.

The Board notes that in a statement received by VA in April 2012, the Veteran referenced his "appeal" of the matters of the propriety of the initial ratings assigned his tinnitus and left middle finger disability.  He also expressed the believe that his PTSD rating was too low.  The record shows that the Veteran did not initiate an appeal of the October 2009 rating action which assigned the initial evaluation to his left middle finger disability, and that his appeal of the tinnitus issue was resolved by the Board years ago.  As to PTSD, although the Veteran submitted a notice of disagreement with the initial rating assigned the disorder and was issued a responsive statement of the case in March 2010, he did not appeal the initial rating assigned.  

In short, none of the above-referenced issues are before the Board at this time.  The Board consequently refers them to the RO for appropriate action.

The issue of entitlement to service connection for CAD as secondary to the service-connected PTSD on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for CAD was denied in an unappealed June 2003 rating decision.

2.  An unappealed August 2006 rating decision continued the denial of service connection for CAD, to include as secondary to the service-connected PTSD. 

3.  Evidence received since the August 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection for CAD as secondary to the service-connected PTSD.


CONCLUSIONS OF LAW

1. The June 2003 and August 2006 RO decisions that denied service connection for CAD are final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for CAD as secondary to the service-connected PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for CAD secondary to the service-connected PTSD and is remanding the underlying service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim or establish service connection, indeed any deficiency in VA's compliance with its duty to assist the Veteran cannot be prejudicial to him.  The Board is granting the new and material aspect of the claim, but is remanding the service connection aspect.  Thus, the Board concludes that the notice requirements as they pertain to the claims have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Applicable laws and regulations

In a June 2003 rating decision, VA denied service connection for CAD.  The RO continued the denial of service connection for CAD, to include on a secondary basis, in an August 2006 rating decision.  The Veteran was informed of both decisions and of his appellate rights.

In April 2007, the Veteran sought to reopen his claim.  Neither he nor his representative expressed disagreement with the August 2006 rating decision.  In May 2007, he submitted VA treatment records which showed treatment for both PTSD and for CAD.  The records did not suggest any relationship between the two disorders, and did not present any information that had not been available at the time of the August 2006 decision.  In other words, the record as it stood in August 2006 already showed the Veteran had CAD and PTSD.

Given that neither the Veteran nor his representative expressed disagreement with the August 2006 rating decision, and as the records submitted within one year of the August 2006 rating decision did not constitute new and material evidence, see 
Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the Board finds that the August 2006 rating action is final.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2006 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The claim of entitlement to service connection for CAD as secondary to the service-connected PTSD may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.



Factual background and analysis

Evidence of record received prior to the August 2006 rating action

The evidence of record at the time of the August 2006 rating action included the Veteran's service treatment records.  These do not show any complaints of, treatment for, of diagnosis of hypertension or any other cardiac disorders.  His December 1972 entrance examination noted a normal blood pressure reading of 128/76 and a negative cardiac examination.  The cardiac examination at the time of his May 1976 discharge examination was also normal, and his blood pressure was 120/70.

In 1991, the Veteran was admitted to a private facility with a one-month history of intermittent, mostly exertional chest discomfort.  After testing confirmed blocked arteries, he underwent a three vessel coronary bypass graft.  He was noted to have a blood pressure reading at admission of 140/90; he was noted to be a smoker (about 1 and a half packs per day), and had a history of alcohol dependence, although he had been abstinent for 5 years.  There was no reference during this admission of any psychiatric complaints.

A June 1995 private hospitalization for abdominal pain (ultimately diagnosed as probable ischemic colitis) noted the Veteran's history of premature CAD, status post bypass graft.  He was noted to have stopped smoking in 1991.

The Veteran was then afforded a VA examination in March 2003.  The examiner did not indicate that the claims folder, to include the service treatment records, had been reviewed. The Veteran told the examiner that he had been diagnosed with borderline hypertension in service (which is NOT confirmed by the contemporaneous records).  Hypertension, smoking, and a family history of CAD were listed as cardiac risk factors.  After examining the Veteran, the examiner opined that:

The etiology of his coronary artery disease is most likely related to a history of smoking, hypertension and family history for coronary artery disease.  The etiology of hypertension is not clear, possibly related to his stress during the military service because the patient stated he had been noticed with borderline hypertension during the military service.  Therefore, the etiology of coronary artery disease may possibly be related to his hypertension, which is possibly related to his military service.

The Veteran was granted service connection for PTSD by a November 2004 rating decision.  This disorder was evaluated as 30 percent disabling.

Evidence of record received after the August 2006 rating action

The only relevant evidence consisted of a VA examination of the Veteran conducted in October 2007.  The examiner noted that the C-file had been requested, but was not available at the time of the examination.  The Veteran's medical records were reviewed.  It was noted that the Veteran had had a myocardial infarction in 1989, but that there had been no cardiac events since.  After examining the Veteran, it was stated that "[t]he patient has been diagnosed with PTSD likely due to experiences in the military.  It is less likely as not that PTSD caused is [sic] heart disease.  Depression and anxiety have been associated with CAD in some studies."

The Veteran also submitted numerous psychiatric treatment records that suggest that depression and anxiety are part of his service-connected PTSD.  Because the VA examiner in October 2007 stated that depression and anxiety have, in some studies, been linked to the development of CAD, and given the low threshold to reopen noted in the Shade decision noted above, the Board finds this to be sufficient evidence to reopen the claim.  Accordingly, the Board finds that the evidence received since the August 2006 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for CAD, to include as secondary to the service-connected PTSD.  Thus, the claim is reopened, and to this extent only, his claim is granted.


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for CAD as secondary to the service-connected PTSD, the appeal, to this extent only, is granted.


REMAND

After reviewing the evidence of record, the Board finds that a remand is necessary.  While the delay is regrettable, it is necessary in order to ensure the Veteran all due consideration of his claim.

The Veteran has been afforded two VA cardiac examinations, one in March 2003 and the other October 2007.  The former examination is far too speculative in nature and therefore has little to no evidentiary weight. See Bostain v. West, 11 Vet. App. 124, 127-128 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (which stand for the principle that certain opinions provide too speculative a basis upon which to establish causation); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (which states that it is the Board's duty to determine the probative weight of evidence).  The latter examination, while stating that the Veteran's PTSD was not the likely cause of his CAD, did not indicate whether this Veteran's depression and anxiety, which are part of his service-connected PTSD, played any role in the development of CAD.  This is despite the fact that the examiner had conceded that some studies did show a relationship between CAD and depression and anxiety.  Moreover, neither examiner commented to what degree, if any, the Veteran's PTSD aggravated his CAD.  As a consequence, the Board finds that another VA examination is necessary in order to fairly decide the merits of his claim.

The Board also notes that in a February 2012 statement, the Veteran indicated that he had applied for Supplemental Security Income (SSI) benefits through the Social Security Administration (SSA).  As records associated with his application for such benefits are potentially relevant to this appeal, the RO/AMC should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request that agency provide any records associated with the Veteran's application for SSI benefits with that agency.

2.   Schedule the Veteran for a VA cardiology examination in order to determine the etiology of the Veteran's CAD.  A copy of this remand and the claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must indicate in the examination report that such a review was undertaken.  After a careful review of the entire claims folder, the examiner must render an opinion as to whether the Veteran's CAD is related to his period of active duty, or was caused or chronically worsened by the service-connected PTSD.  A complete rationale for the opinion proffered must be provided.  If an opinion cannot be made without resort to speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (wherein it was acknowledged there are instances when a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability).

3.  The RO/AMC should then readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


